DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I, Species A3 (figure 6, guiding element unit 14b) and Species B2 (figure 13) in the reply filed on October 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claim 1 recites the limitation “a jet consisting of multiple subjects of the liquid” in line 2.  The transitional phrase “consisting of” is closed ended.  Yet, the recitation “multiple subjects” is an open ended term. 
Claim 1 recites the limitation “multiple subjects of liquid” in line 2.  It is uncertain what are “multiple subjects of liquid.” 
Claim 1 recites the limitation “multiple subjects of liquid” in line 2.  It is uncertain what number/quantity is limited by the recitation “multiple.” 
Claim 1 recites the limitation "ambient condition" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain what constitutes “ambient condition.” 
Claim 1 recites the limitation “consisting of multiple subjets” in line 8.  The transitional phrase “consisting of” is closed ended.  Yet, the recitation “multiple subjets” is an open ended term. 
Claim 1 recites the limitation “multiple subjets of the liquid” in line 8.  It appears to be a double inclusion of the “multiple subjects of the liquid” recited in line 2. 
Claim 3 recites the limitation "the number n of subjects" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the number m of guiding elements" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
The claims are replete with indefiniteness.  The above is an exemplary listing.  Limited time for examination precludes a complete editorial review.  Applicant is required to review and amend ALL of the claims in their entirety to ensure full compliance with 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 13, 14 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (2,552,352).
Swanson discloses a jet shaper comprising:
a spray former 21 (reduced inlet passage will generate a spray cone under ambient condition by choking the flow);
a spray distributor 23;
multiple subjets (streams forms by openings 26) being free of mutual overlap (the streams exiting openings 26 are free from overlap because the openings are spaced from each other);
wherein the spray former comprises a spray former outlet 21 and a flight chamber 17, the spray former outlet being arranged as an exit point and the flight chamber being arranged .
Claim(s) 1, 8, 9, 11, 13, 14 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (6,789,749).
Liu discloses a jet shaper comprising:
a spray former 52 (valve 52 will generate a spray cone under ambient condition by choking the flow);
a spray distributor 53;
multiple subjets (streams forms by openings 54) being free of mutual overlap (see figure 6);
wherein the spray former comprises a spray former outlet (outlet of valve 52) and a flight chamber (space in hose 51), the spray former outlet being arranged as an exit point and the flight chamber being arranged to allow droplets of the spray to flow a flight path from the spray former outlet in an essentially straight line towards the spray distributor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK